            Case 3:20-cv-01035-SI    Document 153   Filed 08/18/20   Page 1 of 3




Matthew Borden, admitted pro hac vice
borden@braunhagey.com
J. Noah Hagey, admitted pro hac vice
hagey@braunhagey.com
Athul K. Acharya, OSB No. 152436
acharya@braunhagey.com
Gunnar K. Martz, admitted pro hac vice
martz@braunhagey.com
BRAUNHAGEY & BORDEN LLP
351 California Street, Tenth Floor
San Francisco, CA 94104
Telephone: (415) 599-0210
Kelly K. Simon, OSB No. 154213
ksimon@aclu-or.org
AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF OREGON
P.O. Box 40585
Portland, OR 97240
Telephone: (503) 227-6928
Attorneys for Plaintiffs

                              UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                    PORTLAND DIVISION

INDEX NEWSPAPERS LLC, a Washington            Case No. 3:20-cv-1035-SI
limited-liability company, dba PORTLAND
MERCURY; DOUG BROWN; BRIAN
CONLEY; SAM GEHRKE; MATHIEU                   PLAINTIFFS’ SUPPLEMENTAL BRIEF
                                              IN SUPPORT OF MOTION FOR
LEWIS-ROLLAND; KAT MAHONEY;                   PRELIMINARY INJUNCTION AGAINST
SERGIO OLMOS; JOHN RUDOFF;                    FEDERAL DEFENDANTS
ALEX MILAN TRACY; TUCK
WOODSTOCK; JUSTIN YAU; and those
similarly situated,
                Plaintiffs,
       v.
CITY OF PORTLAND, a municipal
corporation; JOHN DOES 1-60, officers of
Portland Police Bureau and other agencies
working in concert; U.S. DEPARTMENT OF
HOMELAND SECURITY; and U.S.
MARSHALS SERVICE,
                Defendants.

PLAINTIFFS’ SUPPLEMENTAL BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY
INJUNCTION AGAINST FEDERAL DEFENDANTS
           Case 3:20-cv-01035-SI        Document 153        Filed 08/18/20    Page 2 of 3




       Plaintiffs respectfully submit this supplemental brief in support of their motion for a

preliminary injunction, as requested by the Court during the hearing on August 18, 2020. The

following declarants in the record were actually chilled, deterred, or outright prevented from

reporting on the protests by the federal agents’ conduct:

       •    After federal agents broke Nate Haberman-Ducey’s hand, requiring a splint,

            Mr. Haberman-Ducey declared: “At the emergency room, the doctors put my broken

            hand into a splint, which I cannot clean, where it must remain for 4-6 weeks. … I

            would like to continue attending and observing the protests but am extremely

            concerned that the federal agents’ endless use of tear gas will contaminate my split.

            The gas leaves a serious residue on everything and I do not see how I will be able to

            clean my splint or safely observe the protests for the foreseeable future.” (Dkt. 61

            ¶¶ 8-9.)

       •    After federal agents shot Plaintiff John Rudoff in the leg, Mr. Rudoff declared:

            “Despite my desire to continue reporting on and photographing the protests, I do not

            think that I can work today and probably will not be able to work tomorrow due to

            this injury and the pain that I am in.” (Dkt. 80 ¶ 11.)

       •    Steve Hickey declared: “I do not intend to continue covering the protests in Portland

            after tonight, in part because I am fearful that federal agents will injure me even more

            severely than they did on the night of July 19 and morning of July 20 when they

            intentionally shot at my face, twice, when I was not even near any protestors.” (Dkt.

            81 ¶ 16.)

       •    After federal agents shot Plaintiff Brian Conley with a barrage of munitions and

            explosives, Mr. Conley declared: “I want to continue covering the protests, but after

            what happened on July 27-28, I can barely walk.” (Dkt. 87 ¶ 25.)

       •    After federal agents shot her, Kathryn Elsesser declared: “If I am asked to cover the

            protests again, I would refuse unless I had a bulletproof vest (which are in short



PAGE 1 - PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR PRELIMINARY
         INJUNCTION AGAINST FEDERAL DEFENDANTS
          Case 3:20-cv-01035-SI       Document 153        Filed 08/18/20      Page 3 of 3




           supply in Portland at the moment) to wear because I am fearful that federal agents

           would injure me or worse.” (Dkt. 89 ¶ 13.)

      •    Daniel Hollis declared: “After the federal agents shot me, I turned and ran and

           returned to my hotel.” (Dkt. 91 ¶ 8.)

      •    After federal agents repeatedly shot her, Amy Katz declared: “Because of how federal

           agents treated me, I have stopped covering the Portland protests. I fear for my life in

           the presence of these federal agents who are acting like this is a war zone and who do

           not care about this Court’s orders or the rule of law. So I left Portland today, even

           though that means I can’t work as intended. My family and friends also fear for my

           life.” (Dkt. 117 ¶ 15.)



Dated: August 18, 2020                                Respectfully Submitted,


                                                      By: /s/ Matthew Borden
                                                              Matthew Borden, pro hac vice
                                                              J. Noah Hagey, pro hac vice
                                                              Athul K. Acharya, OSB No. 152436
                                                              Gunnar K. Martz, pro hac vice
                                                              BRAUNHAGEY & BORDEN LLP


                                                             Kelly K. Simon, OSB No. 154213
                                                             ACLU FOUNDATION OF OREGON

                                                             Attorneys for Plaintiffs




PAGE 2 - PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR PRELIMINARY
         INJUNCTION AGAINST FEDERAL DEFENDANTS
